Title: 1780. January 12. Wednesday.
From: Adams, John
To: 


       Arrived at Bribiesca, where there are two Convents, one of Men, the other of Women, both Franciscans, and two Parish Churches.
       The Tavern We are in is a large House and there are twelve good Beds in it, for Lodgers. Yet no Chimneys, and the same Indelicacy as in all the others.—Smoke and dirt, yet they give us clean Sheets.
       A Spanish Kitchen is one of the greatest Curiosities in the World, and they are all very much alike.
      